Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
24, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00301 -CV
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
14, 2008, relator Edward R. Newsome, acting pro se, filed
what we construe to be a petition for writ of mandamus in this court.[1] 
See Tex. Gov=t Code Ann. ' 22.221(b) (Vernon 1988); see also
Tex. R. App. P. 52.  Relator
does not identify the respondent by name or description, and has not specified
from what order(s) he is seeking relief.




Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed, April
24, 2008.
Panel consists of Chief Justice Hedges, and Justices
Fowler and Boyce.
 




            [1]           Relator=s motion is actually titled as one seeking leave to
file a petition for writ of mandamus, with accompanying requests for
prohibition, abatement, clemency, and injunctive relief.  The requirement that
a relator request leave to file a mandamus petition was repealed in 1997.  See
Tex. R. App. P. 52 & cmt.  However, we are to liberally construe the
pleadings of a party acting pro se.  See Barnes v. State, 832 S.W.2d
424, 426-27 (Tex. App.BHouston [1st Dist.] 1992, orig. proceeding).